DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 7/19, 1/20 and 8/20 have all been considered and placed of record.  The initialed copies are attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean document KR-2015007025-A.
	Re claim 1, the reference discloses a female connecting member 140 having a first end face, the first end face having a first groove 146, the first groove is defined by the first side face and a bottom first face (i.e. fig 3 together with fig 4 shows female connector having grooves shown about reference number 146, the groove is 3D in nature so it has a side face and the bottom face shown as solid white box connected to the groove channels in fig 4); N rows arranged around the inner perimeter of the female connector; M contacts shown as dots inline per row; hence N*M contacts.  Translation page 4, penultimate paragraph; figs 3-4.
	Re claim 2, grooves are annular.
	Re claim 3, N*M contacts are distributed in N rows and M columns in first side face.  Fig 3.
	Re claim 4, X contacts of the M contacts located in the same row are in parallel (fig 4 shows contacts are placed in parallel and in the row).
	Re claim 9, the depth direction of the first groove is perpendicular to the first end face and the first side face is perpendicular to the first end face and the bottom face is perpendicular to the first side face (shown in figs 3-4)
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior Art made of record does not show the female connector having a second groove disposed around the periphery of the first groove having corresponding faces as the first groove; the respective faces of the first groove and the second groove are facing away from each other.   Prior Art made of record further does not show a spring arranged between the contact in the female connector.

Claims 10-20 are allowed.  Prior Art made of record fails to disclose or suggest the male connector counterpart having N*M contacts similar to its female connector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuwayama (US 2007/0178739) and Ando et al. (US 2014/0220823) both teach a female connector having N*M contacts.  However, the contacts are not in peripheral position with each other.
Rasmussen (US 2020/0260582) teaches an electrical connector with peripheral contacts.  However it does not teach the N*M contacts.
Chinese document (CN 208767493U) teaches a connector with grooves formed in a ring with contacts.  However, it does not teach N*M contacts.
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.



/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087